                                          Case 4:18-cv-06737-JST Document 102 Filed 04/09/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNILOC USA INC, et al.,                           Case No. 18-cv-06737-JST
                                                        Plaintiffs,
                                   8
                                                                                           ORDER CONTINUING HEARING ON
                                                 v.                                        MOTIONS TO DISMISS
                                   9

                                  10     LG ELECTRONICS U.S.A. INC., et al.,               Re: ECF No. 87
                                                        Defendants.
                                  11

                                  12                                                       Case No. 18-cv-06739-JST
                                         UNILOC USA INC, et al.,
Northern District of California
 United States District Court




                                  13                    Plaintiffs,
                                  14             v.
                                  15                                                       Re: ECF No. 67
                                         LG ELECTRONICS U.S.A. INC., et al.,
                                  16                    Defendants.

                                  17     UNILOC USA INC, et al.,                           Case No. 18-cv-06740-JST
                                  18                    Plaintiffs,
                                  19             v.
                                  20     LG ELECTRONICS U.S.A. INC., et al.,               Re: ECF No. 79
                                  21               Defendants.

                                  22

                                  23          Before the Court are Defendants’ motions to dismiss in three related cases, which are

                                  24   currently set for hearing on April 18, 2019. No. 18-cv-06737-JST, ECF No. 87; No. 18-cv-06739-

                                  25   JST, ECF No. 67; No. 18-cv-06740-JST, ECF No. 79. After Defendants filed these motions,

                                  26   Plaintiffs filed a motion for leave to file a second amended complaint in each case. No. 18-cv-

                                  27   06737-JST, ECF No. 90; No. 18-cv-06739-JST, ECF No. 80; No. 18-cv-06740-JST, ECF No. 82.

                                  28   Plaintiffs’ motions are noticed for hearings on May 9, 2019.
                                          Case 4:18-cv-06737-JST Document 102 Filed 04/09/19 Page 2 of 2




                                   1          The Court hereby CONTINUES the April 18, 2019 hearing on Defendants’ motions to

                                   2   dismiss to May 9, 2019. The April 18, 2019 hearing on Defendants’ motions to stay these

                                   3   proceedings pending inter partes review remains as scheduled.

                                   4          IT IS SO ORDERED.

                                   5   Dated: April 9, 2019
                                                                                     ______________________________________
                                   6
                                                                                                   JON S. TIGAR
                                   7                                                         United States District Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
